 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   DARCY AARON HARPER,                        1:17-cv-00606-DAD-GSA-PC
12                Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                RECOMMENDING THAT THIS ACTION
13         v.                                   PROCEED ONLY AGAINST DR. RAMOS,
                                                DR. HTAY, AND DR. VARANASI FOR
14   DR. RAMOS, et al.,                         INADEQUATE MEDICAL CARE UNDER
                                                THE EIGHTH AMENDMENT, AND THAT
15               Defendants.                    ALL OTHER CLAIMS AND
                                                DEFENDANTS BE DISMISSED
16
                                                OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19          Darcy Aaron Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 1, 2017, Plaintiff filed the
21   Complaint commencing this action. (ECF No. 1.) On April 12, 2018, Plaintiff filed the First
22   Amended Complaint. (ECF No. 9.) On October 11, 2018, Plaintiff filed a Second Amended
23   Complaint. (ECF No. 11.)
24          The Second Amended Complaint names as defendants Dr. Ramos, Dr. Htay, RN Blocher,
25   Dr. Varanasi, and RN Wee, and brings medical claims under the Eighth Amendment. (ECF No.
26   11.) The court screened the Second Amended Complaint and found that it states cognizable
27   claims under the Eighth Amendment against defendants Dr. Ramos, Dr. Htay, and Dr. Varanasi
28   for providing inadequate medical care. On July 29, 2019, the court issued a screening order

                                                   1
 1   requiring Plaintiff to either (1) file a Third Amended Complaint, or (2) notify the court that he is
 2   willing to proceed only with the claims found cognizable by the court. (ECF No. 12.)
 3          On August 7, 2019, Plaintiff notified the court that he is willing to proceed only with the
 4   claims found cognizable by the court. (ECF No. 13.)
 5          Based on the foregoing, it is HEREBY RECOMMENDED that:
 6          1.      This action proceed only on Plaintiff’s claims against defendants Dr. Ramos, Dr.
 7                  Htay, and Dr. Varanasi for providing inadequate medical care in violation of the
 8                  Eighth Amendment;
 9          2.      All remaining claims and defendants be dismissed from this action;
10          3.      Defendants RN Blocher and RN Wee be dismissed from this action based on
11                  Plaintiff’s failure to state any claims against them upon which relief may be
12                  granted under § 1983; and
13          4.      This case be referred back to the Magistrate Judge for further proceedings,
14                  including initiation of service of process.
15          These Findings and Recommendations will be submitted to the United States District
16   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
17   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
18   may file written objections with the Court. The document should be captioned “Objections to
19   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
20   objections within the specified time may waive the right to appeal the District Court’s order.
21   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22

23
     IT IS SO ORDERED.
24

25      Dated:     August 13, 2019                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                      2
